DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system, process and computer readable media satisfying multiple statutory categories as required by step 1 of PEG 2019.  
Regarding Step 2A the claims recite a computer implemented point of sale integration platform that is distinct from a merchant point of sale system, the computer implemented point of sale integration system comprising: a receiver configured to receive point of sale data from the merchant point of sale system, and social media data from a social media platform, the point of sale data being generated as a result of one or more sales at a physical store of a merchant; a processor configured to link the point of sale data to the social media data to be placed in an integrated merchant point of sale data structure, the processor further being configured to generate one or more rule-based instructions based on the linkage, the processor further being configured to perform an adjustment to a product feature based on the one or more rule-based instructions; a memory device that stores the integrated merchant point of sale data structure; and a transmitter that sends the adjustment to the merchant point of sale system.
The limitations, as drafted are a process that under its broadest reasonable interpretation, is marketing or sales activities or behaviors conducted by generic computer components.  That is, nothing in the claim element precludes the step from practically being performed by a generic computer component.
For example, but for the “receiver”, “processor”, and “memory” language, “linking” in the context of this claim encompasses matching sales data with social media data in a data structure. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a marketing or sales activities or behaviors using generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional elements of – instructions and a data structure.  The instructions are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. Claims 11 and 20 recite similar limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receive and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore claims 1-20 are patent ineligible. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vierra et al. U.S. Patent Application Publication 2015/0186911 in view of Perry U.S. Patent Application Publication 2020/0403954.
As per Claim 1, Vierra et al. discloses a computer implemented system comprising: 
a receiver configured to receive point of sale data from the merchant point of sale system (pg. 2, ¶ [0016] discusses sales and/or pricing information for one or more products that are substantially similar to the particular product (e.g., products having similar features that are of a different brand, etc.)), and 
social media data from a social media platform (pg.4, ¶ [0040] discusses the system determines the one or more competing prices by receiving product listings from online retail websites for competitors); 
a processor configured to link the point of sale data to the social media data to be placed in an integrated merchant point of sale data structure (pg.5, ¶ [0048] discusses the system then determines, based at least in part on one or more matching criteria, which of the product listings from the online retail websites are for the particular product. The matching criteria may include, for example, the type of product, the genre of the product, the brand of the product, or one or more product features, a product SKU, etc.), 
the processor further being configured to generate one or more rule-based instructions based on the linkage, the processor further being configured to perform an adjustment to a product feature based on the one or more rule-based instructions (pg.2, ¶ [0018] discusses the user may provide one or more re-pricing rules that include: (1) a rule to match the lowest competing price; (2) a rule to adjust the price to within a particular amount of the lowest competing price; and/or (3) any other suitable re-pricing rule); 
a memory device that stores the integrated merchant point of sale data structure (pg.6, ¶ [0057] discusses the system may then obtain competitive pricing information for one or more products from other retailers located in the same geographical location. This information may be stored in local memory or stored in a central database e.g., database 140); and 
a transmitter that sends the adjustment to the merchant point of sale system (pg.6, ¶ [0058] discusses the system displays the adjusted price on one or more electronic displays associated with the particular product in the brick-and-mortar retail store. In various embodiments, the system may store computer-executable instructions for displaying the one or more competing prices for the particular product on the one or more electronic displays).
Vierra et al. teaches retrieving product listings from online retailers (pg.4, ¶ [0040]), which is teaching a system capable of retrieving data regarding products online, which is where social media data is also stored;
and a system that displays, on the display associated with the particular product in the brick-and-mortar retail store, the second price for the particular product (pg.5, ¶ [0044]), thereby generating point of sale data at a brick and mortar retail store.
However, Vierra et al. fails to explicitly state point of sale integration platform that is distinct from a merchant point of sale system, social media data from a social media platform and the point of sale data being generated as a result of one or more sales at a physical store of a merchant.
Perry teaches point of sale integration platform that is distinct from a merchant point of sale system, the computer implemented point of sale integration (pg.2 ¶ [0028] discusses the e-commerce platform 100 may provide a centralized system for providing merchants with online resources and facilities for managing their business. The facilities described herein may be deployed in part or in whole through a machine that executes computer software, modules, program codes, and/or instructions on one or more processors which may be part of or external to the platform 100),
social media data from a social media platform (pg.11, ¶ [0081] discusses a non-exhaustive list of settings data that may possibly be stored includes: which sales channels the merchant uses, e.g. does the merchant have an online store, a Facebook™ channel, an Instagram™ channel, an Amazon™ marketplace channel, a physical store, etc.) and 
the point of sale data being generated as a result of one or more sales at a physical store of a merchant (pg.3, ¶ [0034] discusses the e-commerce platform 100 may provide merchants with transactional facilities for products through a number of different channels ll0A-B, including the online store 138, over the telephone, as well as through physical POS devices 152).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to monitor and receive data from multiple sales channels including physical store location having a merchant POS terminal and social media platforms as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 2, Vierra et al. discloses the computer implemented point of sale integration platform of claim 1, wherein the adjustment is a price adjustment to a product price (pg.2, ¶ [0018] discusses (1) a rule to match the lowest competing price; (2) a rule to adjust the price to within a particular amount of the lowest competing price; and/or (3) any other suitable re-pricing rule).
As per Claim 4, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer implemented point of sale integration platform of claim 1, wherein the one or more rule-based instructions comprise one or more inventory management conditions.
Perry teaches computer implemented point of sale integration platform of claim 1, wherein the one or more rule-based instructions comprise one or more inventory management conditions (pg.8, ¶ [0058] discusses inventory may be reserved when a payment processing job starts to avoid over-selling e.g., merchants may control this behavior from the inventory policy of each variant).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include inventory policies as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]

As per Claim 5, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding computer implemented point of sale integration platform of claim 1, wherein the receiver is further configured to receive customer relationship management data from a customer relationship management database.
Perry teaches a implemented point of sale integration platform of claim 1, wherein the receiver is further configured to receive customer relationship management data from a customer relationship management database (pg.4, ¶ [0040] discusses the e-commerce platform 100 may store this data in a data facility 134. The transactional data may be processed to produce analytics 132, which in turn may be provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like, related to online commerce, and provided through dashboard interfaces, through reports, and the like).
Although Perry doesn’t specifically state a customer relationship management, it is clear that the data stored in the cited data facility is capable of managing customer relationships, by monitoring customer behaviors and providing recommendations to improve sales.
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a data facility that stores customer analytics as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 7, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer implemented point of sale integration platform of claim 1, wherein the processor is further configured to generate a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals, the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant.
Perry, teaches computer implemented point of sale integration platform of claim 1, wherein the processor is further configured to generate a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals (pg.9, ¶ [0063] discusses the communications facility 129 executes an application that also allows for group discussions between different merchants on the e-commerce platform 100), 
the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant (pg.10, ¶ [0070] discusses when a merchant is associated with a discussion group, the merchant is said to "belong to" the discussion group or "in" the discussion group or "following" the discussion group or "added" to the discussion group. This means that the merchant receives, at their merchant device, messages posted to the discussion group by other merchants that are also in the discussion group. The merchant also typically has the ability to use their merchant device to themselves post messages to that discussion group in order to actively participate in the group conversation).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to communicate with similar merchants within a discussion group as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]

As per Claim 8, Vierra et al. discloses the claimed invention. However, Vierra et al. is silent regarding a computer implemented point of sale integration platform of claim 7, wherein the processor is further configured to generate a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results.
Perry teaches a computer program product of claim 17, wherein the processor is further configured to generate a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results (pgs.11-12 ¶ [0077] discusses a merchant may use a search box 314 on for merchant discussion groups of interest1 that the merchant may wish to follow. As discussed in more detail below, in some embodiments a merchant may be automatically added to a recommended discussion group based on merchant specific data, and/or a recommendation for a discussion group may be presented to the merchant on the user interface 256 of the merchant's device).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to conduct a product search amongst similar merchants within a discussion group as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]



As per Claim 9, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer implemented point of sale integration platform of claim 1, wherein the receiver is further configured to receive a web portal corresponding to the merchant, and the processor is further configured to extract product data from the web portal corresponding to a product associated with the point of sale data.
Perry teaches a computer implemented point of sale integration platform of claim 1, wherein the receiver is further configured to receive a web portal corresponding to the merchant (pg.4, ¶ [0037] discusses an overview dashboard may be provided for a merchant that wants a more detailed view of the store's sales and engagement data), and 
the processor is further configured to extract product data from the web portal corresponding to a product associated with the point of sale data (pg.4, ¶ [0036] discusses the merchant may be able to access the different sections of administrator 114 by using the sidebar, such as shown on FIG. 2. Sections of the administrator 114 may include various interfaces for accessing and managing core aspects of a merchant's business, including orders, products, customers, available reports and discounts).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to generate a dashboard to allow a merchant to review product sales data as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]

As per Claim 11, Vierra et al. discloses a computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
receive, at a merchant point of sale system, point of sale data, the point of sale data being generated as a result of one or more sales at a physical store of a merchant (pg. 2, ¶ [0016] discusses sales and/or pricing information for one or more products that are substantially similar to the particular product (e.g., products having similar features that are of a different brand, etc.)); 
link, with a processor at the merchant point of sale system, the point of sale data to the social media data to be placed in an integrated merchant point of sale data structure (pg.5, ¶ [0048] discusses the system then determines, based at least in part on one or more matching criteria, which of the product listings from the online retail websites are for the particular product. The matching criteria may include, for example, the type of product, the genre of the product, the brand of the product, or one or more product features, a product SKU, etc.); 
generate, with the processor at the merchant point of sale system, one or more rule-based instructions based on the linkage (pg.2, ¶ [0018] discusses the user may provide one or more re-pricing rules that include: (1) a rule to match the lowest competing price; (2) a rule to adjust the price to within a particular amount of the lowest competing price; and/or (3) any other suitable re-pricing rule); 
perform, with the processor at the merchant point of sale system, an adjustment to a product feature based on the one or more rule-based instructions (pg.6, ¶ [0058] discusses the system displays the adjusted price on one or more electronic displays associated with the particular product in the brick-and-mortar retail store. In various embodiments, the system may store computer-executable instructions for displaying the one or more competing prices for the particular product on the one or more electronic displays); and 
store, with a memory device at the merchant point of sale system, the integrated merchant point of sale data structure (pg.6, ¶ [0057] discusses the system may then obtain competitive pricing information for one or more products from other retailers located in the same geographical location. This information may be stored in local memory or stored in a central database e.g., database 140).
Vierra et al. teaches retrieving product listings from online retailers (pg.4, ¶ [0040]), which is teaching a system capable of retrieving data regarding products online, which is where social media data is also stored;
and a system that displays, on the display associated with the particular product in the brick-and-mortar retail store, the second price for the particular product (pg.5, ¶ [0044]), thereby generating point of sale data at a brick and mortar retail store.
However, Vierra et al. fails to explicitly state point of sale integration platform that is distinct from a merchant point of sale system, social media data from a social media platform and the point of sale data being generated as a result of one or more sales at a physical store of a merchant and receive, via an application programming interface, social media data from a social media platform; 
Perry teaches point of sale integration platform that is distinct from a merchant point of sale system, the computer implemented point of sale integration (pg.2 ¶ [0028] discusses the e-commerce platform 100 may provide a centralized system for providing merchants with online resources and facilities for managing their business. The facilities described herein may be deployed in part or in whole through a machine that executes computer software, modules, program codes, and/or instructions on one or more processors which may be part of or external to the platform 100),
receive, via an application programming interface, social media data from a social media platform (pg.5, ¶ [0042] discusses such as by its extension through an application programming interface (API) connection to applications 142A-B and channels 110A-B…pg.2, ¶ [0052] discusses channels 110A-B includes a social media channel); 
 (pg.11, ¶ [0081] discusses a non-exhaustive list of settings data that may possibly be stored includes: which sales channels the merchant uses, e.g. does the merchant have an online store, a Facebook™ channel, an Instagram™ channel, an Amazon™ marketplace channel, a physical store, etc.) and 
the point of sale data being generated as a result of one or more sales at a physical store of a merchant (pg.3, ¶ [0034] discusses the e-commerce platform 100 may provide merchants with transactional facilities for products through a number of different channels ll0A-B, including the online store 138, over the telephone, as well as through physical POS devices 152).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to monitor and receive data from multiple sales channels including physical store location having a merchant POS terminal and social media platforms a as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 12, Vierra et al. discloses the computer program product of claim 11, wherein the adjustment is a price adjustment to a product price (pg.2, ¶ [0018] discusses (1) a rule to match the lowest competing price; (2) a rule to adjust the price to within a particular amount of the lowest competing price; and/or (3) any other suitable re-pricing rule).
As per Claim 14, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer program product of claim 11, wherein the one or more rule- based instructions comprise one or more inventory management conditions.
Perry teaches a computer program product of claim 11, wherein the one or more rule- based instructions comprise one or more inventory management conditions (pg.8, ¶ [0058] discusses inventory may be reserved when a payment processing job starts to avoid over-selling e.g., merchants may control this behavior from the inventory policy of each variant).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include inventory policies as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 15, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer program product of claim 11, wherein the receiver is further configured to receive customer relationship management data from a customer relationship management database.
Perry teaches a computer program product of claim 11, wherein the receiver is further configured to receive customer relationship management data from a customer relationship management database (pg.4, ¶ [0040] discusses the e-commerce platform 100 may store this data in a data facility 134. The transactional data may be processed to produce analytics 132, which in turn may be provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like, related to online commerce, and provided through dashboard interfaces, through reports, and the like).
Although Perry doesn’t specifically state a customer relationship management, it is clear that the data stored in the cited data facility is capable of managing customer relationships, by monitoring customer behaviors and providing recommendations to improve sales.
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a data facility that stores customer analytics as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 17, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer program product of claim 11, wherein the processor is further configured to generate a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals, the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant.
Perry, teaches computer implemented point of sale integration platform of claim 1, wherein the processor is further configured to generate a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals (pg.9, ¶ [0063] discusses the communications facility 129 executes an application that also allows for group discussions between different merchants on the e-commerce platform 100), 
the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant (pg.10, ¶ [0070] discusses when a merchant is associated with a discussion group, the merchant is said to "belong to" the discussion group or "in" the discussion group or "following" the discussion group or "added" to the discussion group. This means that the merchant receives, at their merchant device, messages posted to the discussion group by other merchants that are also in the discussion group. The merchant also typically has the ability to use their merchant device to themselves post messages to that discussion group in order to actively participate in the group conversation).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to communicate with similar merchants within a discussion group as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 18, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer program product of claim 17, wherein the processor is further configured to generate a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results.
Perry teaches a computer program product of claim 17, wherein the processor is further configured to generate a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results (pgs.11-12 ¶ [0077] discusses a merchant may use a search box 314 on for merchant discussion groups of interest2 that the merchant may wish to follow. As discussed in more detail below, in some embodiments a merchant may be automatically added to a recommended discussion group based on merchant specific data, and/or a recommendation for a discussion group may be presented to the merchant on the user interface 256 of the merchant's device).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to allow a merchant to conduct a product search amongst similar merchants within a discussion group as taught by Hughes et al. to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
As per Claim 19, Vierra et al. discloses the claimed invention.  However, Vierra et al. is silent regarding a computer program product of claim 11, wherein the computer is further caused to receive a web portal corresponding to the merchant, and the processor is further configured to extract product data from the web portal corresponding to a product associated with the point of sale data.
Perry teaches a computer program product of claim 11, wherein the computer is further caused to receive a web portal corresponding to the merchant (pg.4, ¶ [0037] discusses an overview dashboard may be provided for a merchant that wants a more detailed view of the store's sales and engagement data), and 
the processor is further configured to extract product data from the web portal corresponding to a product associated with the point of sale data (pg.4, ¶ [0036] discusses the merchant may be able to access the different sections of administrator 114 by using the sidebar, such as shown on FIG. 2. Sections of the administrator 114 may include various interfaces for accessing and managing core aspects of a merchant's business, including orders, products, customers, available reports and discounts).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include a platform to generate a dashboard to allow a merchant to review product sales data as taught by Perry to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]











Claims 3, 6, 10, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vierra et al. U.S. Patent Application Publication 2015/0186911 in view of Perry U.S. Patent Application Publication 2020/0403954 further in view of Tkachenko et al. U.S. Patent Application Publication 2014/0316875
As per Claim 3, the Vierra et al.-Perry combination discloses the computer implemented point of sale integration platform of claim 1. However, the Vierra et al.-Perry combination fails to explicitly state, wherein the one or more rule-based instructions comprise one or more social media review conditions.
Tkachenko et al. teaches wherein the one or more rule-based instructions comprise one or more social media review conditions (pg.8, ¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where a notification is sent to a user who is identified as providing a positive post to a social networking system, thereby adhering to a policy defined by the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a policy that identifies a user that makes a positive post regarding a purchase at a fixed merchant location as in the improvement discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.
	
As per Claim 6, the Vierra et al.-Perry combination discloses the computer implemented point of sale integration platform of claim 5.  
However, the Vierra et al.-Perry combination fails to disclose wherein the processor is further configured to link the customer relationship management data to the social media data.
Tkachenko et al. teaches wherein the processor is further configured to link the customer relationship management data to the social media data (pg.8, ¶ [0060] discusses the method can track user purchases and collect user contact information in any other way, and Block S140 can transmit the notification to the user through any such communication channel …¶ [0061] discusses the transaction account linked to the phone number and/or email address provided by the user and containing a database of purchase records of the user at the vending machine…¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where the system uses the customer data defining customers as “high-dollar”, “mayor”,  ”frequently checks-in” and “positively post to social networking it would have been obvious to one of ordinary skill within the art to recognize the equivalence of these customer attributes as linking customer relationship data to social media data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to link the social media actions of a user to the stored customer data as in the improvement discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.
As per Claim 10, the Vierra et al.-Perry combination discloses the computer implemented point of sale integration platform of claim 9.
However, the Vierra et al.-Perry combination fails to disclose wherein the processor is further configured to link the product data to the social media data.
Tkachenko et al. teaches wherein the processor is further configured to link the customer relationship management data to the social media data (¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where the system identifies a customer who “positively post to social networking regarding a product it would have been obvious to one of ordinary skill within the art to recognize the equivalence of linking customer’s positive post in reference to a product to social media data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to link the social media actions of a user in reference to a product purchased as discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post regarding a product purchased with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.

As per Claim 13, the Vierra et al.-Perry combination discloses the computer program product of claim 11.  However, the Vierra et al.-Perry combination fails to explicitly state, wherein the one or more rule-based instructions comprise one or more social media review conditions.
Tkachenko et al. teaches wherein the one or more rule-based instructions comprise one or more social media review conditions (pg.8, ¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where a notification is sent to a user who is identified as providing a positive post to a social networking system, thereby adhering to a policy defined by the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a policy that identifies a user that makes a positive post regarding a purchase at a fixed merchant location as in the improvement discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.
As per Claim 16, the Vierra et al.-Perry combination discloses the computer program product of claim 15. However, the Vierra et al.-Perry combination fails to disclose wherein the processor is further configured to link the customer relationship management data to the social media data.
Tkachenko et al. teaches wherein the processor is further configured to link the customer relationship management data to the social media data (pg.8, ¶ [0060] discusses the method can track user purchases and collect user contact information in any other way, and Block S140 can transmit the notification to the user through any such communication channel …¶ [0061] discusses the transaction account linked to the phone number and/or email address provided by the user and containing a database of purchase records of the user at the vending machine…¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where the system uses the customer data defining customers as “high-dollar”, “mayor”,  ”frequently checks-in” and “positively post to social networking it would have been obvious to one of ordinary skill within the art to recognize the equivalence of these customer attributes as linking customer relationship data to social media data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to link the social media actions of a user to the stored customer data as in the improvement discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.

As per Claim 20, Vierra et al. discloses a process comprising: 
receiving, at a merchant point of sale system, point of sale data, the point of sale data being generated as a result of one or more sales at a physical store of a merchant (pg. 2, ¶ [0016] discusses sales and/or pricing information for one or more products that are substantially similar to the particular product (e.g., products having similar features that are of a different brand, etc.)); 
extracting, with a processor, product data from the web portal corresponding to a product associated with the point of sale data (pg.4, ¶ [0040] discusses the system determines the one or more competing prices from the product listings for the particular product. For example, the system may receive product listings for a pair of Nike® Air Max shoes from two online retail websites, Amazon® and Zappos®, where the price on Amazon® is $95 and the price on Zappos® is $105); 
linking, with a processor at the merchant point of sale system, the point of sale data, to the social media data to be placed in an integrated merchant point of sale data structure (pg.5, ¶ [0048] discusses the system then determines, based at least in part on one or more matching criteria, which of the product listings from the online retail websites are for the particular product. The matching criteria may include, for example, the type of product, the genre of the product, the brand of the product, or one or more product features, a product SKU, etc.); 
generating, with the processor at the merchant point of sale system, one or more rule-based instructions based on the linkage, (pg.2, ¶ [0018] discusses the user may provide one or more re-pricing rules that include: (1) a rule to match the lowest competing price; (2) a rule to adjust the price to within a particular amount of the lowest competing price; and/or (3) any other suitable re-pricing rule); 
performing, with the processor at the merchant point of sale system, an adjustment to a product price based on the one or more rule-based instructions (pg.6, ¶ [0058] discusses the system displays the adjusted price on one or more electronic displays associated with the particular product in the brick-and-mortar retail store. In various embodiments, the system may store computer-executable instructions for displaying the one or more competing prices for the particular product on the one or more electronic displays); 
storing, with a memory device at the merchant point of sale system, the integrated merchant point of sale data structure (pg.6, ¶ [0057] discusses the system may then obtain competitive pricing information for one or more products from other retailers located in the same geographical location. This information may be stored in local memory or stored in a central database e.g., database 140); 
However, Vierra et al. is silent regarding merchant web portal data, and inventory management data, receiving, via an application programming interface, social media data from a social media platform; 
linking, with a processor at the merchant point of sale system, the point of sale data, the customer relationship data, and the inventory management data to the social media data to be placed in an integrated merchant point of sale data structure;
receiving, from a customer relationship management database, customer relationship management data; 
the one or more rule-based instructions comprising one or more social media review conditions, one or more inventory management conditions, one or more customer relationship management conditions
 generating, with the processor, a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals, the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant; and 
generating, with the processor, a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results.
Perry teaches merchant web portal data (Figure 2, depicts homepage or administrator), and inventory management data (pg.8, ¶ [0058] discusses an inventory component may record where variants are stocked, and tracks quantities for variants that have inventory tracking enabled), 
receiving, via an application programming interface, social media data from a social media platform (pg.5, ¶ [0042] discusses such as by its extension through an application programming interface (API) connection to applications 142A-B and channels 110A-B…pg.2, ¶ [0052] discusses channels 110A-B includes a social media channel); 
receiving, from a customer relationship management database, customer relationship management data (pg.4, ¶ [0040] discusses the e-commerce platform 100 may store this data in a data facility 134. The transactional data may be processed to produce analytics 132, which in turn may be provided to merchants or third-party commerce entities, such as providing consumer trends, marketing and sales insights, recommendations for improving sales, evaluation of customer behaviors, marketing and sales modeling, trends in fraud, and the like, related to online commerce, and provided through dashboard interfaces, through reports, and the like)
linking, with a processor at the merchant point of sale system, the point of sale data, the customer relationship data, and the inventory management data to the social media data to be placed in an integrated merchant point of sale data structure (Figure 1, depicts administrator homepage that allows a user to select, customer reports, ¶ [0058] discusses an inventory level component may keep track of quantities that are available for sale, committed to an order or incoming from an inventory transfer component);
 and 
generating, with the processor, a web portal hub interface that integrates a merchant web portal with a plurality of additional merchant web portals (pg.9, ¶ [0063] discusses the communications facility 129 executes an application that also allows for group discussions between different merchants on the e-commerce platform 100), 
the merchant web portal corresponding to a merchant associated with the merchant point of sale system, the plurality of additional merchant web portals being associated with a plurality of additional merchants that are distinct from the merchant (pg.10, ¶ [0070] discusses when a merchant is associated with a discussion group, the merchant is said to "belong to" the discussion group or "in" the discussion group or "following" the discussion group or "added" to the discussion group. This means that the merchant receives, at their merchant device, messages posted to the discussion group by other merchants that are also in the discussion group. The merchant also typically has the ability to use their merchant device to themselves post messages to that discussion group in order to actively participate in the group conversation),
generating, with the processor, a dynamic search engine that is limited to searching for an exact product amongst the merchant web portal and the plurality of additional merchant web portals, and displaying only exact product search results (pgs.11-12 ¶ [0077] discusses a merchant may use a search box 314 on for merchant discussion groups of interest3 that the merchant may wish to follow. As discussed in more detail below, in some embodiments a merchant may be automatically added to a recommended discussion group based on merchant specific data, and/or a recommendation for a discussion group may be presented to the merchant on the user interface 256 of the merchant's device).
Therefore it would have been obvious to one of ordinary skill in the art of customer relationship management before the effective filing date of the claimed invention to modify the system of Vierra et al. to include the various limitations as taught by Perry to provide a centralized system for providing merchants with online resources and facilities for managing their business. pg.2, ¶ [0028]
Tkachenko et al. the one or more rule-based instructions comprising one or more social media review conditions (pg.8, ¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where a notification is sent to a user who is identified as providing a positive post to a social networking system, thereby adhering to a policy defined by the system.
one or more inventory management conditions (pg.6, ¶ [0046] discusses if the unit selected in Block S110 is a breakfast burrito originally stocked with several similar breakfast burritos, Block S130 can cut the price of the unit when all other breakfast burritos have been sold to entice a patron to remove the last breakfast burrito from the vending machine before a supplier stocks the vending machine with a fresh supply of breakfast burritos. In another example, if the product is a bowl of coleslaw that local users commonly pair with pulled pork sandwiches also vended from the vending machine, Block S130 can cut the price of a bowl of coleslaw when only one pulled pork sandwich remains in the vending machine to thus further ensure that a patron who selected the last pulled pork sandwich will also select the bowl of coleslaw), 
The cited portion of Tkachenko et al. teaches where an inventory condition is identified and a price adjustment is made to make a purchase, thereby adhering to a policy defined by the system.
one or more customer relationship management conditions (pg.8, ¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where the system uses the customer data defining customers as “high-dollar”, “mayor”,  ”frequently checks-in” and “positively post to social networking it would have been obvious to one of ordinary skill within the art to recognize the equivalence of these customer attributes as linking customer relationship data to social media data
Tkachenko et al. further teaches linking, with a processor at the merchant point of sale system, the point of sale data, the customer relationship data, and the inventory management data to the social media data to be placed in an integrated merchant point of sale data structure  (pg.8, ¶ [0060] discusses the method can track user purchases and collect user contact information in any other way, and Block S140 can transmit the notification to the user through any such communication channel …¶ [0061] discusses the transaction account linked to the phone number and/or email address provided by the user and containing a database of purchase records of the user at the vending machine…¶ [0063] discusses hierarchical notifications to selectively inform users of product availability and pricing. In one example implementation, Block S140 selectively pushes the notification to a frequent return user, a "high-dollar" user who often purchases several units and/or a product of greater-than-average cost, a "mayor" of the vending machine who frequently "checks-in" to the vending machine, a user who positively posts to a social networking system in reference to the vending machine and/or a product purchased from the vending machine, etc.).
The cited portion of Tkachenko et al. teaches where the system uses the customer data defining customers as “high-dollar”, “mayor”,  ”frequently checks-in” and “positively post to social networking it would have been obvious to one of ordinary skill within the art to recognize the equivalence of these customer attributes as linking customer relationship data to social media data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to link the social media actions of a user to the stored customer data as in the improvement discussed in Tkachenko et al. in the system executing the method of the Vierra et al.-Perry combination. As in Tkachenko et al., it is within the capabilities of one of ordinary skill in the art customer relationship management to identify customers that make positive social media post with the predicted result of incentivizing customers making positive social media post as needed in the Vierra et al.-Perry combination.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atchley et al., U.S. Patent Application Publication 2017/0262873 discusses an apparatus and method for inventory management with social media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Perry also teaches that a merchant may enter a search to find products using a search bar See pg.4, ¶ [0036], furthermore it would have been obvious to one of ordinary skill that one could enter an exact product as a search criteria within the discussion group.
        2 Perry also teaches that a merchant may enter a search to find products using a search bar See pg.4, ¶ [0036], furthermore it would have been obvious to one of ordinary skill that one could enter an exact product as a search criteria within the discussion group.
        3 Perry also teaches that a merchant may enter a search to find products using a search bar See pg.4, ¶ [0036], furthermore it would have been obvious to one of ordinary skill that one could enter an exact product as a search criteria within the discussion group.